Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heckmeier et al. (U.S. Patent No. 7,001,646). 
Heckmeier et al. discloses a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae I and II. In fact, oC, which is essentially of 90oC, and a dielectric anisotropy of 13.9 measured at 1 kHz and 20oC, characterized in that said liquid crystal composition comprises the combination of a compound inclusive of those of the present general formula I, and more specific formula I-1, wherein the substituent R1 denotes alkyl having 2 or 3 C atoms, the substituent 
    PNG
    media_image1.png
    119
    268
    media_image1.png
    Greyscale
is 
    PNG
    media_image2.png
    135
    257
    media_image2.png
    Greyscale
, the substituent 
    PNG
    media_image3.png
    157
    282
    media_image3.png
    Greyscale
 is 
    PNG
    media_image2.png
    135
    257
    media_image2.png
    Greyscale
, the substituents
L11 and L12 each denote F, the substituent L13 denotes H, the substituent X11 denotes halogen, i.e., fluorine, and m is 1, as represented therein by each of CCQU-2-F and CCQU-3-F, a compound inclusive of those of the present general formula II, and more specific formula II-1, wherein the substituent R21 denotes alkyl having 2 C atoms, n is 0, the substituent R22 denotes alkoxy having 1 C atom, and the substituents L21, L22 and L23 each denote H, as represented therein by PTP-2O1, a compound inclusive of those of the present general formula III, and more specific formula III-3, as represented therein by CCPC-33, 

    PNG
    media_image4.png
    407
    670
    media_image4.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Heckmeier et al. (U.S. Patent No. 7,001,646).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Please refer to the preceding paragraph 4 for the express teachings of Heckmeier et al. Although not utilized in the referenced example 75, Heckmeier et al. 
    PNG
    media_image5.png
    151
    359
    media_image5.png
    Greyscale
(column 25, line 1), and the compounds of the present formula V as represented therein by 
    PNG
    media_image6.png
    144
    521
    media_image6.png
    Greyscale
 (column 13, line 20).
Although Heckmeier et al. does not expressly illustrate the combination of the aforementioned compounds, since they are each individually well known in the liquid crystal art, further as taught in Heckmeier et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together with compounds of the present formulae I and II in the inventive liquid crystal composition of Heckmeier et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 

Claims 12-15 are rejected under 35 U.S.C. 103 as being obvious over Heckmeier et al. (U.S. Patent No. 7,001,646).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Please refer to the preceding paragraphs 4 and 6 for the teachings of Heckmeier et al. The recitation of a “3D lens” is not limiting because the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. The preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Heckmeier et al. teaches the claimed liquid crystal composition comprising the claimed compounds. The incorporation of said liquid crystal composition in a liquid crystal display, as well as the corresponding method of preparation of said liquid crystal display are each well within the level of ordinary skill in the art at the time the invention was filed. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the inventive liquid crystal medium of Heckmeier et al., to prepare a liquid crystal display with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.


Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (U.S. Patent No. 9,543,181). 
Fujimori et al. discloses a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formula I, as represented therein by

    PNG
    media_image7.png
    93
    647
    media_image7.png
    Greyscale
, compounds inclusive of the compounds of the present formula II, as represented therein by 
    PNG
    media_image8.png
    82
    390
    media_image8.png
    Greyscale
(column 25, line 65), compounds inclusive 
    PNG
    media_image9.png
    163
    397
    media_image9.png
    Greyscale
 (column 41, line 40), compounds inclusive of the compounds of the present formula V as represented therein by 
    PNG
    media_image10.png
    158
    438
    media_image10.png
    Greyscale
(column 48, line 65), and compounds inclusive of the compounds of the present formula III as represented therein by any one of 
    PNG
    media_image11.png
    307
    434
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    207
    441
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    240
    434
    media_image13.png
    Greyscale
 (column 27, line 50+) or any one of 
    PNG
    media_image14.png
    413
    422
    media_image14.png
    Greyscale
 (Column 56, line 1+).
In fact, example 2 (column , line 15+) illustrates the combination of some of the aforementioned compounds, except that the compound No. 2, which would be inclusive of that of the present formula I differs from that of the present formula I in that the substituent comparable to the present X1 is a fluorinated alkyl group having 5 carbon atoms as compared to the presently claimed halogenated alkyl having 1 to 3 carbon atoms.  
    PNG
    media_image15.png
    574
    718
    media_image15.png
    Greyscale
Although Fujimori et al. does not expressly illustrate the combination of the claimed compounds, since they are each individually well known in the liquid crystal art, as evidenced in part as taught therein Fujimori et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Fujimori et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722